FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JEAN PIERRE ARTEAGA,                       
                             Petitioner,          No. 05-70368
                   v.
                                                  Agency No.
                                                  A92-085-513
MICHAEL B. MUKASEY,* Attorney
General,                                            OPINION
                    Respondent.
                                           
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
              June 8, 2007—Pasadena, California

                    Filed December 27, 2007

 Before: Stephen S. Trott and Johnnie B. Rawlinson, Circuit
       Judges, and Samuel P. King,** Senior Judge.

                        Opinion by Judge Trott




   *Michael B. Mukasey is substituted for his predecessor, Alberto R.
Gonzales, as Attorney General of the United States, pursuant to Fed. R.
App. P. 43(c)(2).
   **The Honorable Samuel P. King, Senior United States District Judge
for the District of Hawaii, sitting by designation.

                                16819
16822                 ARTEAGA v.MUKASEY


                          COUNSEL

Shan D. Potts, Berke Law Offices, Los Angeles, California,
for the petitioner.

Genevieve Holm and Jonathan Robbins, United States
Department of Justice, Civil Division, Washington, DC, for
the respondent.


                          OPINION

TROTT, Circuit Judge:

   Abraham Lincoln, one of our nation’s wisest presidents and
most able lawyers, had an incisive way of illustrating a point
about the meaning of language as used in the law. He would
ask, “If you call a dog’s tail a leg, how many legs does a dog
have?” He would then reject the usual answer “five” with the
statement that calling a tail a leg doesn’t make it a leg, “the
answer is still four.” We find useful in Part IV A. of this opin-
ion President Lincoln’s admonition not to become misled by
                          ARTEAGA v.MUKASEY                          16823
expansive and abstract definitions of the term “social group”
to the extent that the application of such a definition fails to
comport with the manifest legislative purpose of the law and
its language.

                                     I

   Jean Pierre Arteaga, a long-time lawful permanent resident
of the United States, faces removal to El Salvador. He peti-
tions for review of a decision of the Board of Immigration
Appeals dismissing his appeal from an immigration judge’s
(“IJ”) order finding him removable as an alien convicted of an
aggravated felony and of an offense related to a controlled
substance, and denying him withholding of removal and relief
under the Convention Against Torture (“CAT”). Before this
court Arteaga argues, inter alia, that because he is marked
with indelible tattoos indicating his gang membership and
may therefore be persecuted by rival gang members if
returned to his home country, he qualifies for withholding of
removal under 8 U.S.C. § 1231(b)(3) as a member of a “social
group.” He defines this group variously as “American Salva-
dorian U.S. gang members of a Chicano American street
gang,” and as former members of the same. We have jurisdic-
tion to address this question pursuant to 8 U.S.C.
§ 1252(a)(2)(D),1 and we hold that Arteaga does not qualify
for withholding of removal as a member of a social group.

   Moreover, the jurisdictional bar of 8 U.S.C.
§ 1252(a)(2)(C) requires us to dismiss the portion of Artea-
ga’s petition based on his claim that his conviction under Cal-
  1
    The government’s argument that we lack jurisdiction to review the
BIA’s rulings on the issues of withholding and CAT relief has been heard
and rejected by this court. See Morales v. Gonzales, 478 F.3d 972, 980
(9th Cir. 2007) (noting that the jurisdiction-stripping provisions of 8
U.S.C. § 1252(a)(2)(C) apply to removal orders, and not to applications
for asylum, withholding of removal, or CAT relief); id. (“[A]s to our reso-
lution of factual issues, when an IJ . . . denies [CAT] relief on the merits,
none of the jurisdiction-stripping provisions . . . apply[.]”).
16824                  ARTEAGA v.MUKASEY
ifornia Vehicle Code § 10851(a) does not constitute an
aggravated felony.

  We deny the remainder of his petition because, Arteaga’s
arguments notwithstanding, 1) he is not a national of the
United States, 2) he is not entitled to relief under the CAT,
and 3) the IJ who presided over his hearing was not biased.

                                 II

   At the age of four, Arteaga’s parents brought him from El
Salvador to the United States, where he was admitted as a
lawful permanent resident. He lived in Los Angeles, and
when he was fourteen years old joined a malignant Mexican
street gang called “New Hall 13.” As a New Hall 13 member,
Arteaga would go “gang banging,” participating in violent
fights involving knives and guns, and going into rival-gang
neighborhoods to find rival-gang members to beat up or run
over with a vehicle. In removal proceedings, he testified that
his participation in gang activity made him a target for violent
attacks by rival gangs.

   Arteaga testified that while some members of his gang
committed crimes, such as trading in drugs and stealing, he
did not. However, Arteaga was convicted in California Supe-
rior Court of 1) possession of methamphetamine in violation
of California Health and Safety Code § 11377(a), 2) unlawful
driving and taking of a vehicle in violation of California Vehi-
cle Code § 10851(a), and 3) possession of a concealed
weapon in violation of California Penal Code § 12025(a)(2).
He was sentenced to two years for each conviction, the sen-
tences to run concurrently. Subsequently, the Department of
Homeland Security charged Arteaga with removability as an
alien convicted of an aggravated felony and an offense related
to a controlled substance.2
  2
   The concealed-weapon violation was not a ground for removal and is
not at issue in this appeal.
                      ARTEAGA v.MUKASEY                    16825
   At his hearing before the IJ, Arteaga argued that he was not
a removable alien because he was a “national of the United
States.” He testified that he had applied for citizenship in
1995 when he was nineteen years old, but his application was
denied due to outstanding traffic tickets, and he never reap-
plied. Arteaga never took the oath of citizenship. The IJ ruled
that Arteaga (1) was not a national because he was not born
in the United States or a territory of the United States, (2) was
not the child of an individual born in the United States or a
territory of the United States, and (3) his presence in the
United States did not make him a national. The IJ ruled also
that while Arteaga’s drug conviction was not an aggravated
felony, his conviction pursuant to California Vehicle Code
§ 10851(a) was, and therefore the only forms of relief avail-
able to him were withholding of removal and protection under
the CAT.

   In support of his argument that he qualified for withholding
and CAT relief, Arteaga presented documentary evidence,
including two written statements from an El Salvadoran mag-
istrate, showing that the El Salvadoran government, like other
central American governments, has duly enacted “Mano
Duro” laws aimed at cracking down on gang violence.
According to the evidence, an alien removed from the United
States to El Salvador will be detained for seventy-two hours
if suspected of gang affiliation while undergoing a registration
process prescribed by the Mano Duro laws. Arteaga testified
that he could not clothe himself to adequately conceal all of
his tattoos, which cover a substantial portion of his body
including his head, hands, and arms, and which mark him as
a gang member. Therefore, Atreaga argued, he would be
unable to conceal his identity as a member of New Hall 13,
and if removed to El Salvador would be placed in detention,
where rival gang members would identify and kill him.

   Noting that the crux of Arteaga’s argument was the tattoos
indicating his association with a criminal street gang, the IJ
ruled that Arteaga was not a member of a social group as that
16826                 ARTEAGA v.MUKASEY
concept has been incorporated in our laws providing for the
possibility of asylum in our nation. The IJ denied CAT relief,
finding that Arteaga did not present evidence showing that it
was more likely than not he would be persecuted or tortured
if removed to El Salvador. The IJ noted that one of the El Sal-
vadoran magistrate’s written statements said that due process
was generally afforded individuals subject to Mano Duro
laws, and that El Salvadoran government officials were not
complicit in the abuses of persons housed in El Salvadoran
jails.

   Arteaga appealed to the BIA. Relying on Matter of Acosta,
19 I. & N. Dec. 211, 233-34 (BIA 1985) (members of a taxi
cooperative do not constitute a social group), the BIA agreed
with the IJ’s analysis and dismissed his appeal. Arteaga
timely filed a petition for review in this court.

                               III

   We have jurisdiction to review questions of law raised
upon a petition for review, and review them de novo. See 8
U.S.C. § 1252(a)(2)(D); Murillo-Espinoza v. INS, 261 F.3d
771, 773 (9th Cir. 2001). The BIA’s statutory interpretation
is entitled to deference, but the court is not obligated to accept
an interpretation clearly contrary to the plain and sensible
meaning of a statute. Kankamalage v. INS, 335 F.3d 858, 862
(9th Cir. 2003). The court reviews de novo the legal question
of whether a petitioner is a national of the United States.
Perdomo-Padilla v. Ashcroft, 333 F.3d 964, 966 (9th Cir.
2003). The BIA’s findings underlying its determination that
an applicant is not eligible for relief under the CAT are
reviewed for substantial evidence. See Bellout v. Ashcroft,
363 F.3d 975, 979 (9th Cir. 2004). Under the substantial evi-
dence standard, the court upholds the BIA’s determination
unless the evidence in the record compels a contrary conclu-
sion. Prasad v. INS, 101 F.3d 614, 616-17 (9th Cir. 1996).
                      ARTEAGA v.MUKASEY                    16827
                               IV

                               A.

   [1] In the Ninth Circuit, a social group is defined abstractly
as a group united by 1) a voluntary association which imparts
some common characteristic that is fundamental to the mem-
bers’ identities, or 2) an innate characteristic which is so fun-
damental to the identities or consciences of its members they
either cannot or should not be required to change it. See
Hernandez-Montiel v. INS, 225 F.3d 1084, 1092-93 (9th Cir.
2000). This disjunctive definition reconciles the “voluntary
association category” of social groups we recognized in
Sanchez-Trujillo v. INS, 801 F.2d 1571, 1576 (9th Cir. 1986),
with the requirement the BIA articulated in Matter of Acosta,
19 I. & N. Dec. at 233, that members of a social group exhibit
some “immutable characteristic.” Hernandez-Montiel, 225
F.3d at 1093. In Hernandez-Montiel, we explained that the
Ninth Circuit’s definition of voluntary associations qualifying
as “social groups” is “similar to the Supreme Court of Cana-
da’s definition: . . . groups whose members voluntarily asso-
ciate for reasons so fundamental to their human dignity that
they should not be forced to forsake that association[.]” 225
F.3d at 1093 n.6. In the Ninth Circuit, an individual may
therefore be a member of a social group because of either cer-
tain innate characteristics or on the basis of certain voluntary
associations. Further clarifying the definition of “particular
social group,” the BIA recently ruled that certain factors,
including whether a group’s shared characteristic gives mem-
bers social visibility and whether the group can be defined
with sufficient particularity to delimit its membership, should
be considered in determining whether a particular social
group exists. In re A-M-E, 24 I. & N., Dec. 69, 74-76 (BIA
2007) (“wealthy” Guatemalans do not constitute a particular
social group within the meaning of the “refugee” description).

  Arteaga’s counsel suggests that Arteaga’s unique history
and shared cultural experience as a former gang member qual-
16828                ARTEAGA v.MUKASEY
ifies as “an innate characteristic” and thus he is a member of
a social group. See Hernandez-Montiel, 225 F.3d at 1091-92
(noting that social group status might be predicated on a
shared past experience fundamental to the members’ identities
or consciences). We note that Arteaga testified before the IJ
that he was still a gang member, but that he was no longer
“active.” Regardless, Arteaga seeks social group status to
defeat removal to El Salvador, where, he argues, he will be
tortured or killed when he is identified as a gang member
because of his tattoos. According to this argument, his tattoos
are a problem not because they identify him as an individual
with a unique and shared cultural experience and history, but
because they identify him as member of New Hall 13. Boiled
down, his argument rests ultimately on his claim that his tat-
toos mark him for potential persecution.

   Under the BIA’s decision in In re A-M-E, a shared charac-
teristic of a group must generally be recognizable to others.
24 I. & N. Dec. 69 at 74. In assessing visibility, we must con-
sider the persecution feared in the context of the country con-
cerned. Id. Here, Arteaga’s tattoos might make him visible to
the police and other gang members as a gang member. He has
argued and presented evidence that he could be detained for
up to seventy-two hours under the Mano-Duro laws. This
alone does not amount to persecution. Nor do we believe that
the BIA’s requirement of social visibility intended to include
members or former members of violent street gangs under the
definition of “particular social group” merely because they
could be readily identifiable.

   [2] As both the IJ and BIA noted, Arteaga’s case is similar
to Castellano-Chacon v. INS, 341 F.3d 533 (6th Cir. 2003),
the only published decision with facts analogous to those
before us. In Castellano-Chacon, the Sixth Circuit rejected
the petitioner’s claim that, as a tattooed former gang member,
he was entitled to withholding of removal as a member of a
social group, despite evidence of extra-judicial killings by
Honduran security forces and paramilitary groups who specif-
                      ARTEAGA v.MUKASEY                    16829
ically targeted tattooed youth, who were assumed to be gang
members involved in criminal activity. Castellano-Chacon,
341 F.3d at 539-40. The court held that “tattooed youth” was
an overbroad category falling outside the definition of “social
group.” Id. at 549. This comports with the BIA’s recent hold-
ing that a social group must be sufficiently particular. In re A-
M-E, 24 I. & N. Dec. 69 at 76. We agree: “Tattooed gang
member” falls outside the Ninth Circuit’s definition of social
group.

   [3] Moreover, even if we focus our inquiry not on Artea-
ga’s tattoos, but on his unique and shared experience as a
gang member, this characteristic is materially at war with
those we have concluded are innate for purposes of member-
ship in a social group. See, e.g., Hernandez-Montiel, 225 F.3d
at 1094 (finding gay men with female sexual identities a
social group); Sanchez-Trujillo, 801 F.2d at 1576 (identifying
members of a family as an example of a social group) (citing
Herdandez-Ortiz v. INS, 777 F.2d 509, 516 (9th Cir. 1985)).
Arteaga’s “shared past experience” includes violent criminal
activity. We cannot conclude that Congress, in offering refu-
gee protection for individuals facing potential persecution
through social group status, intended to include violent street
gangs who assault people and who traffic in drugs and com-
mit theft. Following in the analytical footsteps of President
Lincoln, calling a street gang a “social group” as meant by our
humane and accommodating law does not make it so. In fact,
the outlaw group to which the petitioner belongs is best
described as an “antisocial group,” the definition of antisocial
being, “tending to interrupt or destroy social intercourse; hos-
tile to the well-being of society; characterized by markedly
deviating behavior; averse to the society of others or to social
intercourse; misanthropic.” WEBSTER’S THIRD NEW
INTERNATIONAL DICTIONARY 96 (2002). To do as Arteaga
requests would be to pervert the manifest humanitarian pur-
pose of the statute in question and to create a sanctuary for
universal outlaws. Accordingly, we hold that participation in
such activity is not fundamental to gang members’ individual
16830                 ARTEAGA v.MUKASEY
identities or consciences, and they are therefore ineligible for
protection as members of a social group under 8 U.S.C.
§ 1231(b)(3).

   In light of the Ninth Circuit’s definition and the manifest
purpose of the statute, we would be hard-pressed to agree
with the suggestion that one who voluntarily associates with
a vicious street gang that participates in violent criminal activ-
ity does so for reasons so fundamental to “human dignity”
that he should not be forced to forsake the association. See
Hernandez-Montiel, 225 F.3d at 1093 n.6. Again, Arteaga’s
affiliation with New Hall 13 included continuing violent acts
against rival gang members, trading in drugs, and theft. We
cannot imagine holding that a voluntary association that
includes such activities is fundamental to human dignity, and
that an individual who joins such an association should not be
forced to forsake it.

   [4] Arteaga’s attempt to present himself as a former mem-
ber of a social group fares no better. Disassociating oneself
from a group does not automatically put one in another group
as group is meant in the law. One who disassociates himself
from a group may fall analytically into a definable category,
but the category of non-associated or disaffiliated persons in
this context is far too unspecific and amorphous to be called
a social group, whether that person is tattooed or not. See In
re A-M-E, 24 I. & N. Dec. 69 at 76 (holding the terms
“wealthy” and “affluent” “are too amorphous to provide an
adequate benchmark for determining group membership”).

                               B.

   Section 1227(a)(2)(A)(iii) of 8 U.S.C. makes removable
any alien convicted of an aggravated felony, which includes
“theft offense[s] . . . for which the term of imprisonment [is]
at least one year.” See 8 U.S.C. § 1101(a)(43)(G). Section
1252(a)(2)(C) of 8 U.S.C. divests the federal courts of juris-
diction to review any final order of removal against an alien
                      ARTEAGA v.MUKASEY                    16831
adjudicated removable by reason of having committed an
aggravated felony. If, however, in challenging an agency
determination that an alien is removable by reason of commit-
ting an aggravated felony, the alien raises a colorable question
of law, then 8 U.S.C. § 1252(a)(2)(D) gives the court jurisdic-
tion to resolve the legal question in the first instance.
Cardoso-Tlaseca v. Gonzales, 460 F.3d 1102, 1103 (9th Cir.
2006). If, upon resolving the legal question, the court deter-
mines the alien was convicted of an aggravated felony, the
jurisdictional bar of § 1252(a)(2)(C) prevents the court from
proceeding with any further review of the agency decision.

   Arteaga argues that the California statute pursuant to which
he was convicted, California Vehicle Code § 10851(a), does
not define an offense qualifying as an aggravated felony
under federal law, because the statute does not define a “theft
offense.” First, he claims that the statute does not define a cat-
egorical theft offense because it prohibits aiding and abetting
as well as direct commission of the act, and he argues that
applying the modified categorical approach, there is no evi-
dence in the record of conviction showing he committed a
theft offense. Second, Arteaga argues that a theft offense must
involve a permanent taking, that he was arrested for “joyrid-
ing,” and therefore he lacked the requisite intent to perma-
nently deprive another of property.

   [5] Arteaga’s first argument is foreclosed by the Supreme
Court’s decision in Gonzales v. Duenas-Alvarez, 127 S.Ct.
815 (2007). There, the Court held that the generic term “theft
offense” in 8 U.S.C. § 1101(a)(43)(G) includes the crime of
aiding and abetting, and vacated a Ninth Circuit decision
holding that § 10851(a) was not a categorical theft offense.
Duenas-Alvarez, 127 S.Ct. at 818, 823.

   [6] Duenas-Alvarez did not address directly the issue
Arteaga raises in his second argument — whether a “theft
offense” necessarily includes the intent to permanently
deprive another of property. However, the Court began with
16832                      ARTEAGA v.MUKASEY
the “generic definition of theft” accepted by the Ninth Circuit,
other Circuits, and the BIA: “[T]he taking of property or an
exercise of control over property without consent with the
criminal intent to deprive the owner of rights and benefits of
ownership, even if such deprivation is less than total or per-
manent.” Duenas-Alvarez, 127 S.Ct. at 820 (emphasis added);
see also In re V-Z-S, 22 I. & N. Dec. 1338, 1346 (2000)
(defining “theft offense” using the same language). Arteaga
cites to no authority to support his assertion that a theft
offense requires an intent to permanently deprive another of
property.3

   Third and finally, Arteaga argues that § 10851(a) is a bifur-
cated statute that includes the intentless crime of accessory to
or accomplice in the driving or unauthorized taking or steal-
ing of a vehicle, and that this takes the statute outside of
Duenas-Alvarez’s definition of theft offense. This court held
in United States v. Vidal, 504 F.3d 1072, 1074-75 (9th Cir.
2007), that § 10851(a) is not a categorical theft offense
because the possibility of being convicted under the statute as
an accessory after the fact renders it categorically broader
than the generic theft offense. This holding is inapposite here,
however, because unlike the facts in Vidal, and as the IJ noted
here, the record of conviction in Arteaga’s case conclusively
establishes that Arteaga was convicted, under § 10851(a), of
unlawfully taking a vehicle with the intent to either perma-
nently or temporarily deprive the owner of possession — a
theft offense. In other words, in light of Duenas-Alvarez’s
  3
    United States v. Perez-Corona, 295 F.3d 996 (9th Cir. 2002) does not
further Arteaga’s argument. There, we held that an alien convicted of
“joyriding” pursuant to Arizona Revised Statutes § 13-1803 was not
removable as an alien convicted of an aggravated felony because the stat-
ute did not define a “theft offense” within the meaning of 8 U.S.C.
§ 1101(a)(43)(G). Our reasoning, however, was not based on the distinc-
tion between permanent and temporary deprivation. We held that a “theft
offense” must require some showing of intent to deprive. Because the state
statute had no intent element at all, it did not define a theft offense. Perez-
Corona, 295 F.3d at 1001.
                      ARTEAGA v.MUKASEY                    16833
incorporation of the generic definition of theft offense, and
Vidal’s holding that § 10851(a) is not a categorical theft
offense, applying the Taylor modified-categorical approach to
the facts here reveals that Arteaga was convicted of a theft
offense, an aggravated felony under federal immigration law.
See Taylor v. United States, 495 U.S. 575, 602 (1990) (hold-
ing that a predicate conviction qualifies as a generic crime if
either its statutory definition substantially corresponds to the
generic definition, or the charging paper and jury instructions
required the jury to find all the elements of the generic crime
in order to convict).

   [7] Because we determine, pursuant to our limited jurisdic-
tion under 8 U.S.C. § 1252(a)(2)(D), that the IJ and BIA con-
cluded correctly that Arteaga was convicted of a theft offense
constituting an aggravated felony, 8 U.S.C. § 1252(a)(2)(C)
mandates that we proceed no further with review of this issue
and dismiss this portion of the petition for lack of jurisdiction.

                               C.

   Arteaga argues that he is not an alien subject to removal,
but a national of the United States because he is a legal per-
manent resident of long duration who has made an application
for United States citizenship. “Alien” is defined in 8 U.S.C.
§ 1101(a)(3) as “any person not a citizen or national of the
United States.” At oral argument, counsel for Arteaga empha-
sized that according to the plain language of 8 U.S.C.
§ 1101(a)(22), a national of the United States does not have
to be a citizen. This is true. In Hughes v. Ashcroft, however,
we made clear that one cannot become a national through
lengthy residency alone, and held that “a person who is born
outside the United States to qualify for ‘national’ status . . .
must . . . demonstrate (1) birth in a United States territory or
(2) an application for United States citizenship.” 255 F.3d
752, 756-57 (9th Cir. 2001).

   [8] In Perdomo-Padilla v. Ashcroft, we narrowed slightly
the conditions under which one may claim status as a
16834                 ARTEAGA v.MUKASEY
national, holding that “under the INA, a person may become
a national . . . only through birth or naturalization.” 333 F.3d
964, 966 (9th Cir. 2003). Reading Hughes and Perdomo-
Padilla together, the “birth” requirement refers to birth either
in the United States or in a United States territory. Arteaga
was born in El Salvador. He is not a national through birth.

   [9] As for the possibility of becoming a national through
naturalization, Arteaga makes the same argument we rejected
in Perdomo-Padilla — that in light of Hughes, he is not an
“alien” convicted of an aggravated felony because he had
completed an application for naturalization. See Perdomo-
Padilla, 333 F.3d at 965. We noted in Perdomo-Padilla that
status as a national requires permanent allegiance to the
United States, and that “[a] naturalization applicant cannot
rightly be said to owe permanent allegiance, because natural-
ization applications are often denied or withdrawn.” Id. at
968. According to Arteaga’s testimony, his application was
denied and he did not reapply. Thus, he is not a national
through naturalization.

                              D.

  [10] A petitioner seeking CAT relief must show that it is
more likely than not that he will be tortured upon removal,
and that the torture will be inflicted at the instigation of, or
with the consent or acquiescence of, the government. See
Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir. 2001);
Zheng v. Ashcroft, 332 F.3d 1186, 1188 (9th Cir. 2003).

   The BIA agreed with the IJ that Arteaga failed to prove that
any potential torture he might experience in El Salvador
would be at the hands of the government. Arteaga argues that
the El Salvadoran magistrate’s statement “specifically noted”
that prison officials will not protect gang members who are
imprisoned. Arteaga seems to be referring to the magistrate’s
statement that deportees are not protected from gangs because
the Mano Duro law’s purpose is to protect citizens from
                      ARTEAGA v.MUKASEY                    16835
gangs, and deportees are often suspected of being gang mem-
bers.

   As the BIA noted, the statement says that prison authorities
do not participate in abuses or act in complicity with gang
members. The statement says that “it cannot be proven” that
youth the police apprehend are subjected to beatings. And it
says that detainees are released after going before a judge if
there is no evidence against them, and that as long as the
application of Mano Duro is “in the hands of judges of the
Common Penal and Juvenile, due process is respected.”

   A separate declaration submitted by the same magistrate
contains conflicting statements the BIA did not mention. For
example, the magistrate stated that “there have been numer-
ous reports of beatings and physical mistreatment” of detain-
ees by police; “there is considerable brutality between the
inmates”; “[p]rison authorities are indifferent to the condi-
tions of the prisons”; and “If . . . Arteaga were deported he
will suffer . . . indefinite detention, . . . and likely death or
physical abuses at the hands of rival gangs” and “[d]etention
authorities will not provide him with adequate protections.”

   [11] Weighing the evidence, the IJ and the BIA agreed that
Arteaga did not meet his burden of showing that more likely
than not he would be tortured at the hands of the El Salvado-
ran government if removed. The evidence in the record does
not compel a contrary result. The IJ noted that Arteaga
showed a possibility of mistreatment if he were removed to El
Salvador, but concluded that he failed to establish that, more
likely than not, the government would torture him. Likewise,
the BIA concluded that Arteaga failed to establish that any
possible torture would more likely than not be at the hands of
the government. Applying the substantial evidence standard
of review, we will not disturb the decision of the BIA dismiss-
ing Arteaga’s appeal on this issue.

   We note that Arteaga’s assertion that the IJ held him to an
incorrect burden of proof, demanding that he prove a “100
16836                ARTEAGA v.MUKASEY
percent certainty” of torture rather than applying the more-
likely-than-not standard, is demonstrably false. The record
clearly shows that the IJ and the BIA both correctly identified
and applied the more-likely-than-not standard.

                              E.

   [12] We reject Arteaga’s claim that the immigration judge
demonstrated extreme bias and prejudice, insinuating that
Arteaga deserved any harm that might befall him in prison.
He has offered no citations to the record to support this accu-
sation. After reviewing the record, we agree with the BIA that
although the IJ commented on Arteaga’s gang-related activity
and criminal violations, he provided a thorough and unbiased
decision on Arteaga’s case.

                              V

  We reject Arteaga’s argument that he is a member of a
social group within the meaning of 8 U.S.C. § 1231(b)(3), and
DENY this aspect of his petition for review. Pursuant to 8
U.S.C. § 1252(a)(2)(C), we DISMISS the portion of Artea-
ga’s petition challenging the BIA’s conclusion that he was
convicted of an aggravated felony. We DENY the remainder
of his petition.

  DISMISSED in part; DENIED in part.